lN THE SUPREl\/IE COURT OF THE STATE OF DELAWAR_E

JORGE RIVERA, §
§ No. 5 13 , 2015
Defendant Below, §
Appellant, § Court Below_Superior Court
§ of the State of Delaware
v. §
§ Cr.lDNo. 1210010331
STATE OF DELAWARE, §
§
Plaintiff Below, §
Appellee. §

Subrnitted: February 29, 2016
Decided: March 2, 2016

0 R D E R
This 2“d day of March 2016, it appears to the Court that, on February 1 l, 2016,

the Clerk issued a notice to show cause, by certified mail, directing the appellant to
show cause why this appeal should not be dismissed for the appellant’s failure to file
the opening brief and appendix. The appellant has not responded to the notice to
show cause within the required ten-day period. Dismissal of the appeal is deemed
to be unopposed.

NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)(2)
and 29(b), that the appeal is DISMISSED.

BY THE COURT:

 

Justice